DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group II, claims 1-7, 11-13 and 30 in the reply filed on 12/20/2021 is acknowledged.
Claims 18-19 and 22-29 have been cancelled.
Claims 1-17, 20-21 and 30 are pending.
Claims 8-10, 14-17 and 20-21 are withdrawn from further consideration. 
Claims 1-7, 11-13 and 30 are currently under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 12, the term “preferably” renders no metes and bounds to the claim. 
Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-7, 11-13 and 30 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 
 
Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. measuring at least one 13-series resolvin in samples, and (2) correlating an increase (or decrease) of the at least one 13-series resolven for assessing efficacy of a choice of statin treatment. Therefore, the natural relationship is the biomarker(s) correlating with a “condition”, i.e. suitable for statin treatment under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. 

The key active steps in the current application include, obtaining samples, measuring target molecules in the samples, and determining the efficacy by comparing the results from the measured samples between “before” and “after” treatment. 
Turning to the “treatment” step of the claim (i.e. “after administration of the statin”), this step does not provide a significant weight to the claim amounting more than law of nature. It is because this step is not one that applies, relies on, or uses the judicial exception (Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals  (2018)). The step of treating the subject is merely part of data-gathering process. One clinician cannot determine how a treatment works unless administering the treatment to the subjects followed by measuring the biomarkers (MPEP 2106.05(a)). In another word the initial treatment testing is not the step one clinician does in response to the law of nature, i.e. identified CYP2D6 genotype patient and treating the identified patient with iloperidone (See Vanda holding).
This determining step is a mental process by comparing the two sets of data, i.e. before and after the treatment. Next, this step also indicates that the treatment is effective when the levels of the natural occurring biomarkers change, e.g. one of 13-series resolving molecules.  MPEP instructs that the correlations which are the consequence of how a certain compound is  “law of nature” and abstract idea of comparing. 
With regard to claim 30, the administering step is not to the subject since the term “in need of” encompasses other potential subjects. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples before or after treatment of statin, measuring biomarkers (e.g. at least one of 13-series resolving molecules), and comparing are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional LC-MS/MS (also recited in claim 6). These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests the instant invention by monitoring 13-series resolvin to determine the efficacy of a potential statin therapeutic to an inflammatory disease. The so-called 13-series resolvin were isolated and identified by applicants (See Dalli “Elucidation of novel 13-series resolvins that inreases with atorvastatin and clear infections”  Nature Medicine 2015 21:1071-1075; IDS referene;  RvT 1 (7,13,20-trihydroxy-8,10,14,16Z,18-docosapentaenoic acid), RvT2 (7,12,13- trihydroxy-8,10,14,16Z,19Z-docosapentaenoic acid), RvT3 (7,8,13 -trihydroxy-9,11,14,16Z, 19Z- docosapentaenoic acid) and RvT4 (7,13 -dihydroxy-8,10,14,16Z, 19Z-docosapentaenoic acid)(also see confirmation by Vik “Recent advances in the chemistry and biology of anti-inflammatory and specialized pro-resolvin mediators biosynthesized from n-3 . 
As to the “inflammatory condition”, statin drug has been recognized in treating different areas of inflammatory, including cardiovascular diseases, rheumatoid arthritis, chronic obstructive pulmonary disease, vasculitis, colitis, prostate cancer and breast cancer (See Cote-Daigneault  “Potential Immunomodulatory effects of statins in inflammatory bowel disease”  Inflamm. Bowel Dis  2016 22:724-732).

					Conclusion 
4.	No claim is allowed. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641